Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 01/20/2022.  
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-10 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US2018/0373956 issued to Tetsuji Yamato (“Yamato”).
As per as claims 1 and 6, Yamato teaches:
 a computer system, which comprises at least one computer including a processor, a storage device coupled to the processor, and a network interface coupled to the processor (Yamato, [0057] whereas general purpose computer, processor, storage devices [0081-83]), the computer system being configured to manage a data lake, a data catalog, and an asset catalog, the data lake storing collected data, which is obtained from a data source, the data catalog storing a plurality of pieces of first catalog data for managing contents and location of the collected data, the asset catalog storing a plurality of pieces of second catalog data for managing a configuration of equipment in a system that serves as the data source and a process that uses the equipment (Yamato, Figures 1-5, [0046] whereas sensor network system for controlling the distribution of sensing data from data providers to data users, and has, in summary, a plurality of sensors 10, a sensor network adaptor 11 which is an apparatus that manages the sensors 10, a plurality of application servers 12 having applications that use sensing data to provide services, [0083] [0090]), the computer system comprising: 
a catalog generation module configured to generate the data catalog based on structure information on the collected data, and generate the asset catalog based on information on the equipment (Yamato, Figures 2A-B, 3A-B and 5 illustrate data catalog claimed limitation, [0065] whereas derivation of data that the virtual sensor used to generate virtual sensing data is thereby apparent, and is helpful for judging the reliability of the virtual sensing data); and 
a catalog link generation module configured to associate, in a case where at least one of the data catalog or the asset catalog is generated by the catalog generation module, the asset catalog and the data catalog with each other by adding, as an access key, a value that is stored in at least one piece of first catalog data stored in the data catalog to at least one piece of second catalog data stored in the asset catalog (Yamato Figures 2-3, [0064-65] whereas information is added to metadata may include some or all thereof that is stored in the metadata DB141 [0077] whereas Figure 5 illustrates access key via sensor ID and network address of sensor).

As per as claims 2 and 7, Yamato teaches:
 further comprising a retrieval module configured to retrieve the collected data, wherein the retrieval module is configured to: 
refer to the asset catalog to retrieve a piece of second catalog data that stores a value matching a retrieval key for retrieving the collected data via the asset catalog and that stores the access key in a case of receiving a retrieval request including an obtainment period and the retrieval key (Yamato, Figures 1-3, [0060] whereas matching unit 142 is a function that matches app-side metadata and sensor-side metadata, and extracts sensors capable of providing sensing data that satisfies the requirements of an application); 
refer to the data catalog to retrieve a piece of first catalog data that stores a value matching the access key stored in the retrieved piece of second catalog data and that is within the obtainment period (Yamato, Figures 1-4, [0060]); 
retrieve the collected data stored in the data lake, based on the retrieved piece of first catalog data (Yamato, Figures 1-4, [0074]); and 
send a retrieval result of the collected data in response (Yamato, Figures 1-4, [0076]).

As per as claims 3 and 8, Yamato teaches:
 wherein the catalog link generation module is configured to: 
select target second catalog data from the asset catalog (Yamato, [0075] whereas matching unit 142 selects the sensor that is most advantageous to the data user from that plurality of candidates); 
refer to the data lake to identify target collected data, which includes a value stored in the target second catalog data (Yamato, Figure 1, [0060] whereas stores app-side metadata received); 
refer to the data catalog to identify a piece of first catalog data that corresponds to the target collected data (Yamato, Figures 2A-B illustrates catalog data, [0065] [0068]); and 
add, to the target second catalog data, as the access key, a value stored in the identified piece of first catalog data (Yamato, [0064-65] whereas information is added to metadata may include some or all thereof that is stored in the metadata DB141 showed as example in Figure 2A).

As per as claims 5 and 10, Yamato teaches:
wherein the retrieval module is configured to: 
refer to the link management information to identify a piece of link data that corresponds to the obtainment period in a case where the retrieval request is received (Yamato, [0061] whereas network address of a computer executing the virtual sensor function and generates virtual sensing data sensing time (time of day or time slot that sensing data is acquirable); 
refer to the asset catalog that is associated with the identified piece of link data to retrieve a piece of second catalog data that stores a value matching the retrieval key and that stores the access key (Yamato, Figures 1-4, [0060] whereas matching unit 142 is a function that matches app-side metadata and sensor-side metadata, and extracts sensors capable of providing sensing data that satisfies the requirements of an application); and 
refer to the data catalog that is associated with the identified piece of link data to retrieve a piece of first catalog data that stores a value matching the access key stored in the retrieved piece of second catalog data, and that is within the obtainment period (Yamato, Figure 5 [0077] whereas information specifying the app (app ID and network address of app) and time information for performing data transmission).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2018/0373956 issued to Tetsuji Yamato (“Yamato”) as applied to Claims 3 and 8 respectively above, and further in view of Pub. No. US2018/0293587 issued to Toshihiko Oda (“Oda”).
As to Claims 4 and 9, the combination of Yamato and Oda disclose:
Yamato teaches all the elements of Claims 3 and 8 as stated above.
Yamato does not explicitly teach claim 4 and similar claim 9.  However,
Oda teaches wherein the computer system is configured to manage link management information for managing an association between the asset catalog and the data catalog, wherein the catalog generation module is configured to: 
assign a version to the asset catalog in a case where the asset catalog is generated (Oda, Figure 20, [0147] whereas AFC ticket machine data class version: 2 0); and 
assign a version to the data catalog in a case where the data catalog is generated, wherein the catalog link generation module is configured to: identify the latest asset catalog and the latest data catalog in a case where at least one of the asset catalog or the data catalog is generated (Oda, Figures 3, 7-10, 14 and 16, [0117] whereas ID automatically issued by the data distribution management system in order to uniquely identify the data format specification in which the version name is included); and store, in the link management information, link data that associates the version of the latest asset catalog, the version of the latest data catalog, and a time stamp with one another, wherein the target second catalog data is selected from the plurality of pieces of second catalog data that are stored in the latest asset catalog, and wherein the piece of first catalog data that corresponds to the target collected data is identified from the plurality of pieces of first catalog data that are stored in the latest data catalog (Oda, Figures 3, 7-10, 14 and 16, [0062] whereas data collection function defines the procedure for collecting data and storing the collected data in the sensing data DB 254, [0065] whereas observation date-time of data, [0068] [0076] whereas information relating to the period and/or time for acquiring data such as "Collection Interval", "Collection Period", "Collection Start Day", "Collection End Day" and "Collection Time").  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Oda and Yamato are in the same field of endeavor such as data processing and managing – to provide method and system which implement data versioning to identify different data version in order to uniquely identify the data format specification (Oda, [0117]).


Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant's arguments filed 01/20/2022 with respect to claims 1-20 have been fully considered but they are not persuasive.  Examiner respectfully maintains the rejection for the following reasons:

Issue I:  Applicant argued on pages 9-11 (Remarks/Argument) that Yamato fail to   disclose “a catalog link generation module configured to associate, in a case where at least one of the data catalog or the asset catalog is generated by the catalog generation module, the asset catalog and the data catalog with each other by adding, as an access key, a value that is stored in at least one piece of first catalog data stored in the data catalog to at least one piece of second catalog data stored in the asset catalog”.
Response I:  After review and consideration,  the examiner respectfully disagrees and submits: unless applicant provide the detailing of the features the asset catalog and the data catalog with each other by adding, as an access key, a value that is stored in at least one piece of first catalog data stored in the data catalog to at least one piece of second catalog data stored in the asset catalog, otherwise Yamato reference efficient read on what being claimed,  (Yamato Figures 2-3, [0063-65] whereas information is added to metadata may include some or all thereof that is stored in the metadata DB141 [0077-0079] whereas Figure 5 illustrates access key via sensor ID and network address of sensor), “…control command ID, information specifying the sensor (sensor ID and network address of sensor), information specifying the app (app ID and network address of app) and time information for performing data transmission…”), the examiner asserts that at least the control command ID could be an access key, and time information for performing data transmission could be a value.

Issue II:  Applicant continues to argued on pages 12 (Remarks/Argument) that Yamato fail to  disclose “refer to the asset catalog to retrieve a piece of second catalog data that stores a value matching a retrieval key for retrieving the collected data via the asset catalog and that stores the access key in a case of receiving a retrieval request including an obtainment period and the retrieval key”.
Response II:  The examiner respectfully disagrees  and submits (Yamato, e.g., Figures 1-3, associating with texts description, [abstract], [0060], “The app-side metadata DB 140 is a storage unit that stores app-side metadata received from the application servers 12…that matches app-side metadata and sensor-side metadata, and extracts sensors capable of providing sensing data that satisfies the requirements of an application…generates dataflow control commands that instruct transmission of sensing data, based on the matching result)  further more [0074-0076], disclose extract = retrieve data and transmit data to user); 
For the above reasons, the rejection is maintained.

Examiner Note:  The examiner suggests the applicant to contact the examiner and work together in order to move the case into better position.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN A PHAM/
Primary Examiner, Art Unit 2163